DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 6/24/2003 has been entered. Claims 16, 18-20, 22, 25-26, 30, and 33 have been amended, claim 27 has been cancelled, and new claim 34 has been entered. Claims 16-26 and 28-34 are addressed in the following office action.
Claim Objections
Claim 33 objected to because of the following informalities: “two adjacent ones of the plurality” should read “two adjacent lattice bar elements of the plurality of lattice bar elements”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 16-19, 21-25 and 28-34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “plate-like” in claims 16 and 33 is a relative term which renders the claim indefinite. The term “plate-like” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 17-19, 21-25, 28-32, and 34 are rejected for the same reasons as claim 16 by virtue of dependency on claim 16.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-19, 21, 26-27, 29, and 31-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orth et al. (US 5,681,346), cited in previous office action.
Regarding claim 16, an invention relating to stent catheter system, Orth discloses (Figs. 4-7) a balloon catheter-stent device comprising: a balloon catheter comprising a catheter tube and a radially expandable balloon (40; Col. 9, lines 10-16); a stent (10) surrounding the balloon, the stent being radially expandable by inflation of the balloon (Col. 9, lines 10-20); wherein the stent comprises at least one folding protrusion (20A-B) that is a plate-like structure [i.e. flat] and that unfolds with radial expansion and axial shortening of the stent to form an outer stent protrusion (22; Col. 8, lines 64-67 & Col. 9, lines 1-4), and wherein the plate-like structure is attached to two-adjacent lattice bar elements (13) of the stent (see annotated figure below).

    PNG
    media_image1.png
    278
    398
    media_image1.png
    Greyscale

Regarding claim 17, Orth discloses the balloon catheter-stent device according to claim 16. Orth further discloses (Fig. 6) wherein the at least one folding protrusion has a folded position (Fig. 5A) with respect a global peripheral surface [i.e. the exterior surface of stent sections (11-12) of the stent when folded and extends a height beyond the folded position when unfolded (Fig. 6A).
Regarding claim 18, Orth discloses the balloon catheter-stent device according to claim 17. Orth further discloses wherein the at least one folding protrusion is configured and connected to have an axial and a radial movement component as it unfolds [i.e. the at least one folding protrusion moves along an axial movement component axis and radial axis (see annotated figure below) when the stent sections are forced closer together (Col. 8, lines 64-67 & Col. 9, lines 1-2)].

    PNG
    media_image2.png
    153
    588
    media_image2.png
    Greyscale

Regarding claim 19, Orth discloses the balloon catheter-stent device according to claim 17. Orth further discloses wherein the at least one folding protrusion in the folded position extends no more than 20% from a starting radius of a non-expanded state of the stent [i.e. 0% since the protrusion is level with the global peripheral surface] (Fig. 5A).
Regarding claim 21, Orth discloses the balloon catheter-stent device according to claim 16. Orth further discloses wherein the at least one folding protrusion (20A-B) has a substantially pyramid shape when unfolded (Fig. 6A).
Regarding claim 26, an invention relating to stent catheter system, Orth discloses (Figs. 4-7) a balloon catheter-stent device comprising: a balloon catheter comprising a catheter tube and a radially expandable balloon (40; Col. 9, lines 10-16); a stent (10) surrounding the balloon, the stent being radially expandable by inflation of the balloon (Col. 9, lines 10-20); wherein the stent comprises at least one folding protrusion (20A-B) that unfolds with radial expansion and axial shortening of the stent to form an outer stent protrusion (22; Col. 8, lines 64-67 & Col. 9, lines 1-4), and wherein the at least one folding protrusion comprises at least one bent, convexly curved fixing edge (21, see annotated figure below) for engagement in the wall of a blood vessel or organ (Abstract & Col. 8, lines 64-67 & Col. 9, lines 1-4).

    PNG
    media_image3.png
    130
    512
    media_image3.png
    Greyscale

Regarding claim 29, Orth discloses the balloon catheter-stent device according to claim 16. Orth further discloses wherein the at least one folding protrusion is formed from a different material than the stent (Col. 10, lines 29-32).
Regarding claim 31, Orth discloses the balloon catheter-stent device according to claim 16. Orth further discloses wherein the stent is connected to the balloon and the catheter tube (Col. 9, lines 8-16).
Regarding claim 32, Orth discloses the balloon catheter-stent device according to claim 16. Orth further discloses (Fig. 6) wherein the at least one folding protrusion is attached to the surface of the stent in a planar manner and stretched between at least two stent struts (11, 12; Col. 8, lines 57-62).
Claims 16, 22-25, 28, 30, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marin et al. (US 5,397,355), cited in previous office action.
Regarding claim 16, an invention relating to stent catheter system, Marin discloses (Figs. 1-4) a balloon catheter-stent device comprising: a balloon catheter comprising a catheter tube and a radially expandable balloon (Col. 2, lines 25-38); a stent (10) surrounding the balloon, the stent being radially expandable by inflation of the balloon (Col. 1, lines 25-41 & Col. 2, lines 54-59); wherein the stent comprises at least one folding protrusion (14 & 18) that is a plate-like structure [i.e. flat] and that unfolds with radial expansion and axial shortening of the stent to form an outer stent protrusion (Col. 2, lines 60-68 & Col. 3, lines 1-15), and wherein the plate-like structure is attached to two-adjacent lattice bar elements (16) of the stent (see annotated figure below).

    PNG
    media_image4.png
    277
    344
    media_image4.png
    Greyscale

Regarding claim 22, Marin discloses the balloon catheter-stent device according to claim 16.  Marin further discloses (Figs. 2-3) wherein the stent comprises a regular lattice structure [i.e. mesh-like] formed of a repeating pattern of lattice bar elements (16) and the at least one folding protrusion is formed at least partially by the two-adjacent lattice bar elements [i.e. formed by element 14 which is interpreted as part of lattice bar elements (Col. 2, lines 44-51)].
Regarding claim 23, Marin discloses the balloon catheter-stent device according to claim 16. Marin discloses (Fig. 3) wherein end portions (20, 22) of the at least one folding protrusion comprise cross-sectional taperings as predetermined bending points (Col. 3, lines 1-25).
Regarding claim 25, Marin discloses the balloon catheter-stent device according to claim 16. Marin further discloses (Fig. 3) wherein the at least one folding protrusion comprises a cutting edge (18) for engaging a stenosis in a cutting manner [i.e. penetrating] (Col. 3, lines 1-15).
Regarding claim 28, Marin discloses the balloon catheter-stent device according to claim 16. Marin further discloses wherein the at least one folding protrusion is formed integrally with the rest of the structure of the stent (Fig. 3; Col. 2, lines 39-44).
Regarding claim 33, an invention relating to stent catheter system, Marin (Figs. 1-4) discloses a stent (10) comprising a regular lattice structure [i.e. mesh-like] formed of a plurality of lattice bar elements (16) and at least one folding protrusion (14 & 18) arranged within the lattice structure that is a plate-like structure [i.e. flat] and that unfolds with radial expansion and axial shortening of the stent to form an outer stent protrusion, wherein the at least one folding protrusion has a folded position (Fig. 1) with respect a global peripheral surface [i.e. outer surface of elements 16] of the stent when folded and extends a height beyond the folded position when unfolded (Fig. 4; Col. 2, lines 60-68 & Col. 3, lines 1-15), and wherein the plate-like structure is attached to two-adjacent ones of the plurality of lattice bar elements (16) (see annotated figure below).

    PNG
    media_image4.png
    277
    344
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Marin et al. (US 5,397,355) as applied to claim 16 above, and further in view of Fischell et al. (US 5,634,928), cited in previous office action.
	Regarding claims 24 and 30, Marin discloses the balloon catheter-stent device according to claim 16. Marin fails to further disclose wherein the stent and at least one folding protrusion consist of a shape-memory material.
	In the analogous art of stent catheter systems, Fischell teaches wherein a stent and at least one folding protrusion of the at least one folding protrusion consist of a shape-memory material (Col. 7, lines 37-57).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have to have modified Marin to have the stent and at least one folding protrusion consist of a shape-memory material, as taught by Fischell. It has been held to be within the general skill of a worker, in the art, to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claim 20 allowed. The following is a statement of reasons for the indication of allowable subject matter:  There is no art of record alone or in combination that teaches of a balloon catheter-stent device that includes the combination of recited limitations in claim 20.
Prior art reference Marin fails to disclose the at least one folding protrusion in the folded position extends between 1% and 10% from the global peripheral surface. Modifying the prior art to include the missing limitations wouldn’t have been obvious because the modification would only be motivated by hindsight. Furthermore, a teaching reference with this missing structure could not be found.
Claim 34 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art reference Marin fails to disclose the at least one folding protrusion in the folded position extends between 1% and 10% from the global peripheral surface. Modifying the prior art to include the missing limitations wouldn’t have been obvious because the modification would only be motivated by hindsight. Furthermore, a teaching reference with this missing structure could not be found.
Response to Arguments
Applicant’s arguments, see pages 9-10, filed 10/24/22, with respect to drawing objection, specification objection, claim objections, and 112(b) rejection have been fully considered and are persuasive.  The drawing objection, specification objection, claim objections, and 112(b) rejections have been withdrawn. 
Applicant's arguments filed 10/24/22 have been fully considered but they are not persuasive. 
Applicant argues that prior art reference Orth does not disclose “at least one folding protrusion that is a plate-like structure and that unfolds with radial expansion and axial shortening of the stent to form an outer stent protrusion, and wherein the plate-like structure is attached to two-adjacent lattice bar elements of the stent”, as detailed in claim 16. Examiner respectfully disagrees. 
Previously cited prior art reference Orth discloses (Figs. 4-7) a balloon catheter-stent device comprising: wherein the stent comprises at least one folding protrusion (20A-B) that is a plate-like structure [i.e. flat] and wherein the plate-like structure is attached to two-adjacent lattice bar elements (13) of the stent (see annotated figure below).

    PNG
    media_image1.png
    278
    398
    media_image1.png
    Greyscale

Also, applicant argues prior art reference Orth does not disclose “wherein the at least one folding protrusion comprises at least one bent, convexly curved fixing edge for engagement in the wall of a blood vessel or organ”, as detailed in claim 26. Examiner respectfully disagrees. 
Previously cited prior art reference Orth discloses (Figs. 4-7) wherein the at least one folding protrusion comprises at least one bent, convexly curved fixing edge (21, see annotated figure below) for engagement in the wall of a blood vessel or organ (Abstract & Col. 8, lines 64-67 & Col. 9, lines 1-4).

    PNG
    media_image3.png
    130
    512
    media_image3.png
    Greyscale

Lastly, applicant argues prior art reference Marin does not disclose “a plate-like structure” that is “attached to two adjacent ones of the plurality of lattice bar elements”. Examiner respectfully disagrees. 
Previously cited prior art reference Marin discloses (Figs. 1-4) wherein the stent comprises at least one folding protrusion (14 & 18) that is a plate-like structure [i.e. flat] and wherein the plate-like structure is attached to two-adjacent lattice bar elements (16) of the stent (see annotated figure below).

    PNG
    media_image4.png
    277
    344
    media_image4.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771                                                                                                                                                                                                                                                                                                                                                                                  /RICHARD G LOUIS/Primary Examiner, Art Unit 3771